           Case 2:21-cv-01004-KJM-AC Document 22 Filed 09/07/21 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11
     ECHOE CAMACHO, and by and                     Case No. 2:21-cv-01004-KJM-AC
12   through her, T.C., her minor child,
13
     Individually and on behalf of all others      ORDER GRANTING
14   similarly situated,                           STIPULATION TO EXTEND
                                                   TIME TO RESPOND TO INITIAL
15                                                 COMPLAINT
                           Plaintiffs,
16                                                 Current Response: August 31, 2021
17         v.                                      New Response: November 19, 2021

18
19   NEC NETWORKS, LLC, d/b/a
     CAPTURERX and RITE AID
20   HDQTRS. CORP.,
21                                                 Complaint Filed: June 4, 2021
                           Defendants.             Trial Date: TBD
22
23
24
25
26
27
28

                ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
           Case 2:21-cv-01004-KJM-AC Document 22 Filed 09/07/21 Page 2 of 2



1                                            ORDER
2          Based on the Joint Stipulation of the parties, and good cause appearing,
3          IT IS HEREBY ORDERED that Defendants may have an extension of
4    time, up to and including November 19, 2021, to file an answer or otherwise
5    respond to Plaintiff’s Complaint. Therefore, the initial scheduling conference set
6    for 10/14/2021 is RESET for 01/13/2022 at 2:30 PM before Chief District Judge
7    Kimberly J. Mueller.
8    DATED: September 7, 2021.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
                                      CERTIFICATE OF SERVICE
